Citation Nr: 1420233	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for ulcers.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for ETOH (ethanol/alcohol abuse).

6.  Entitlement to service connection for hypertension to include as secondary to a service-connected disability.    


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1974 to July 1976 and again from September 1977 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In August 2013, the Veteran's representative submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

Relevant to the Veteran's claim for service connection for a psychiatric disorder, while the RO adjudicated such as a "psychotic disorder," the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  A review of the claims file reveals additional psychiatric disorders other than "psychotic disorder."  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as any acquired psychiatric disorder.

Relevant to the Veteran's claim regarding ulcers, the undersigned Veterans Law Judge characterized this issue as requiring new and material evidence to reopen.  Service connection ulcers was initially denied in a January 1992 rating decision.  Significantly, the January 1992 rating decision noted that only service treatment records from the Veteran's second period of service, beginning in August 1977, had been obtained.  Since the January 1992 rating decision, the RO has obtained additional service treatment records pertaining to the Veteran's first period of service.  The Board notes that under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  As such, the Board finds that the issue regarding ulcers does not require the submission of new and material evidence and has been re-characterized as entitlement to service connection for ulcers.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals the April 2013 Board hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, during the April 2013 Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a prostate condition.

2.  The Veteran's peptic ulcer disease first manifested during his military service.	

3.  The Veteran's acquired psychiatric disorder first manifested during his military service.

4.  The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.  

5.  The Veteran's currently manifested left ear hearing loss is not causally related to event(s) during his military service.

6.  Although the Veteran has complained of a history of ETOH, he has also testified that he has not drank since filing a claim for service connection for ETOH in March 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a prostate condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for peptic ulcer disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Affording the Veteran the benefit of the doubt, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

5.  The criteria for service connection for ETOH are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the April 2013 Board hearing, the Veteran indicated that he wished to withdraw his appeal pertaining to the issue of entitlement to service connection for a prostate condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With regard to the service connection issues decided below, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess/Hartman, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records, to include records from the Social Security Administration, have been obtained and considered.  The Board finds significant that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was afforded VA examinations in July 2010 (digestive, psychiatric, and audiological) with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in April 2013.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as ulcers, peptic (gastric or duodenal), psychoses, and sensorineural hearing loss are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
		
          A. Ulcers	

The service treatment records from the Veteran's first period of service show several gastrointestinal (GI) complaints during service beginning in February 1976.  Specifically, a June 1976 treatment report shows complaints of intermittent cramping and burning with epigastric pain for the past six months which was relieved with food or antacid.  A notation of R/O (rule out) peptic ulcer is shown with an impression of probable duodenal ulcer.  However, a subsequent August 1977 enlistment examination and May 1980 separation examination from the Veteran's second period of service show a normal genitourinary system.  In a May 1980 "Report of Medical History" the Veteran reported "yes" to "stomach, liver, or intestinal trouble" but denied "frequent indigestion."      

The Veteran submitted an original claim for service connection for ulcers in May 1991.  In connection with this claim, the Veteran was afforded a VA examination in June 1991.  An upper GI series found no discrete ulcer and no abnormality could be seen.  A follow-up GI series was recommended.    

By rating decision dated and issued in January 1992 the RO denied service connection for ulcers.   Specifically, the RO found that there were no complaints regarding ulcers in service and that there was no current disability.  However, as above, the January 1992 rating decision noted that only service treatment records from the Veteran's second period of service, beginning in August 1977, had been obtained.  Since the January 1992 rating decision, the RO has obtained additional service treatment records pertaining to the Veteran's first period of service which show significant stomach complaints as well as a "probable duodenal ulcer."

The Veteran submitted the current claim for service connection for ulcers in March 2010 and was afforded a VA digestive examination in July 2010.  At that time the Veteran reported experiencing epigastric discomfort on a daily basis starting in 1976.  He was drinking alcohol heavily at that time and was also smoking.  He was evaluated with an upper GI study which suggested a small defect at the lesser curvature of the stomach (possible ulcer), though he did not undergo endoscopy.  He was treated with Tagamet (unknown dose) for approximately 10 years.  He experienced dyspepsia regularly during this time.  After discontinuing smoking and alcohol in 2000, he stated that his symptoms improved considerably.  He also experienced reflux-type symptoms starting in 1976.  He continued to have slight reflux on a weekly basis.  He took Omeprazole and stated that the medical was helpful.  He swallowed normally and had a good appetite.  There was no history of GI bleeding related to peptic ulcers or reflux.  The impression was peptic ulcer disease as well as gastro esophageal reflux disease (GERD).

In reviewing the claims file, the examiner noted that there was evidence that the Veteran had frequent dyspepsia and a suggestion of a small ulcer about the lesser curvature of the stomach.  He also described reflux-type symptoms beginning in 1976.  The examiner noted that peptic ulcer disease and GERD are two separate entities.  They sometimes produce similar symptoms, however.  The examiner did not find any relationship between the Veteran's GERD and the peptic ulcer disease noted during active service.  The examiner noted that the Veteran was currently asymptomatic concerning his peptic ulcer disease and did not have this listed in his medical records as an ongoing problem.  The examiner noted that a current UGI study showed mild GERD and possible small ulceration along the greater curvature of the stomach.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved or become asymptomatic by the time VA adjudicates the claim.  

Although the Veteran's peptic ulcer disease was shown to be asymptomatic during the July 2010 VA examination, he was given a diagnosis of peptic ulcer disease at that time.  Thus, the Board finds that the requirement for establishing the existence of a current disability has been met.

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's peptic ulcer disease originated during his military service.  See 38 U.S.C.A. § 5107(b).  As above, the Veteran was assessed as having a probably duodenal ulcer with a notation of R/O peptic ulcer disease during service in June 1976.  His report of continuity of symptomatology since service is credible and consistent with the evidentiary record.  Also, the Veteran was diagnosed with peptic ulcer disease in the July 2010 VA examination. 

Overall, the Board finds the Veteran's report of the in-service events and symptoms credible and supportive of his service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  This evidence provides a plausible basis to conclude that the Veteran's diagnosis peptic ulcer disease in July 2010 and during the pendency of this claim is related to his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.").  As such, the Board finds that service connection is warranted.

          B.  Acquired Psychiatric Disorder

The Veteran's service treatment records show that he was hospitalized for "acute alcohol intoxication" in May 1980.  A June 1980 record shows a history of family alcoholism with a diagnosis of "alcohol dependence syndrome, habitual, continuous, drinking, detoxified."  Significantly, this record also noted "no symptoms are found that would point to the presence of a psychotic disorder."   

The Veteran contends that his treatment for alcohol intoxication during service was due to psychiatric problems during service.  Specifically, during the April 2013 Board hearing, the Veteran testified that he began drinking during his second period of active service when his wife and daughter were forced to return to the United States while he was still stationed in Germany.  He contends that he was hospitalized for psychiatric problems on multiple occasions during his military service.  

The Veteran submitted the current claim for service connection for a psychiatric disorder in March 2010.  In connection with this claim VA obtained VA treatment records showing psychiatric treatment beginning in September 2009.  At that time the Veteran reported a history of psychiatric treatment at the VA in the 1980s.  This record shows an Axis I diagnosis of depression with psychosis.  A March 2010 treatment record shows diagnoses of psychosis NOS (not otherwise specified), by history as well as MDD (major depressive disorder).

The Veteran was afforded a VA psychiatric examination in July 2010.  At that time, the Veteran reported a history of auditory hallucinations since 1978.  Upon examination of the Veteran the examiner diagnosed alcohol induced psychotic disorder.  The examiner opined that the Veteran's alcohol induced psychotic disorder was not due to, caused by, or worsened by the Veteran's military service.  The examiner noted a June 1980 service treatment record which stated "no symptoms are found that would point to the presence of a psychotic disorder."  Therefore, auditory hallucinations are presumed for this examination not to have been present in the military service, this despite the Veteran's history of onset in 1978.  While service treatment records show treatment for alcohol abuse on numerous occasions and administrative separation from military service due to alcoholism, there was no evidence that the Veteran's military service caused on worsened the course of alcohol dependence.  The examiner noted that alcohol abuse began before military service and had continued a typical course since discharge from military service.  According, alcohol induced psychotic disorder is not due to or caused by military service.  Significantly, while the examiner noted the Veteran's service treatment records and post-service medical records relevant to the claim, it was noted that the claims file had not been reviewed.  

In connection with this claim the Veteran submitted a July 2013 private psychiatric evaluation from Dr. L.W.  This examination report shows that the most appropriate diagnosis for the Veteran was actually chronic undifferentiated schizophrenia along with polysubstance dependence, anxiety disorder, not otherwise specified, and borderline intellectual functioning.  Dr. L.W. wrote that it was at least as likely as not that the Veteran's mental health problems first manifested themselves during his military service as the Veteran was treated for mental problems during his military service.  

Given the above, the Board finds that service connection for an acquired psychiatric disorder is warranted.  Significantly, service treatment records show that he was hospitalized for alcohol related problems in May 1980.  Post-service treatment records also note a history of alcohol related problems.  While the Veteran reportedly stopped using alcohol in January 2000 (see March 2011 VA Form 9), he was diagnosed with non-alcohol related psychiatric disorders, specifically depression with psychosis in September 2009, psychosis NOS and MDD in March 2010, and schizophrenia in July 2013.  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology in that his psychiatric problems (including auditory hallucinations) began during his military service.  Also, in July 2013 Dr. L.W. wrote that it was at least as likely as not that the Veteran's mental health problems first manifested themselves during his military service as the Veteran was treated for mental problems during his military service..  While the July 2010 VA examiner opined that the Veteran's alcohol induced psychotic disorder is not due to or caused by military service, the Board finds this opinion to conflict with the evidence of record, specifically the Veteran's assertion that he had not used alcohol since January 2000 and the additional diagnoses of acquired psychiatric disorders other than alcohol abuse which were not considered by the July 2010 VA examiner.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  
	
          C.  Bilateral Hearing Loss

A claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The Veteran's service treatment records include an audiological examination conducted during the Veteran's enlistment in June 1974 which shows some diminished hearing in the left ear, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
0

5
Left Ear
25
15
0

15

Also, in a June 1974 "Report of Medical History" the Veteran marked "yes" regarding "ear, nose, or throat trouble" but denied a history of "hearing loss."

There is no separation examination of record regarding the Veteran's first period of service but an August 1977 enlistment examination for his second period of service shows normal hearing in both ears, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
0
5
5
Left Ear
15
15
5
10
15

An audiological examination upon separation examination in May 1980 shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385 for both ears, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
40
35

25
Left Ear
30
30
40

30

In a May 1980 "Report of Medical History" the Veteran again marked "yes" regarding "ear, nose, or throat trouble" but denied a history of "hearing loss."

In March 2010, approximately 30 years after his discharge from service, the Veteran submitted a claim for service connection for bilateral hearing loss.  The Veteran was afforded a VA audiological examination in July 2010.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
15
20
35
Left Ear
20
20
15
25
40

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
23
Left Ear
25

Speech Recognition
Right Ear
94%
Left Ear
94%
 
During the July 2010 VA examination, the Veteran reported decreased hearing since 1996.  There was no history of any noise exposure before his military service and no history of recreational noise exposure.  The Veteran reported that, during his military service, he was exposed to large shredders and the firing range.  Post-service occupational noise exposure included working for a tire company from 1990 to 2000.

The examiner diagnosed the Veteran with mild bilateral sensorineural hearing loss at 4000 Hz.  The examiner reviewed the claims file and noted normal hearing in 1977 followed by a flat bilateral hearing loss in 1980.  The examiner noted that these results were consistent with a conductive problem of some type and not representative of a typical noise induced hearing loss.  Also, the examiner noted that the Veteran's hearing upon examination (almost 30 years after service) was better for some frequencies than in 1980 and showed only a mild hearing loss at 4000 Hz.  Therefore, the examiner opined that the Veteran's present hearing loss was not related to his noise exposure during military service.  

Also of record are VA outpatient treatment reports dated from May1991 through January 2013.  These records primarily reflect treatment for other disorders.  

The Board notes that the July 2010 VA audiological evaluation report shows that the Veteran has left ear hearing loss for VA purposes but not right ear hearing loss.  See 38 C.F.R. § 3.385.  

The Board finds that service connection for bilateral hearing loss is not in order.  With regard to the right ear, there is no evidence of a diagnosis of right ear hearing loss for VA compensation purposes.  Significantly, while the July 2010 VA examiner diagnosed bilateral sensorineural hearing loss, the results of this examination show that the Veteran does not meet the criteria for a diagnosis of right ear hearing loss pursuant to  38 C.F.R. § 3.385.  As above, current disability is required in order to establish service connection.  In some cases, a Veteran is competent to diagnose a disorder.  See Jandreau v Nicholson. 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Veteran's perception of right ear hearing loss is outweighed by the objective audiometric testing which does not show the existence of a current right ear hearing loss per VA standards.  Overall, the VA audiometric findings of no right ear hearing loss disability greatly outweigh the Veteran's personal beliefs.   As such, his service connection claim for right ear hearing loss must be denied due to lack of a current disability for any time during the appeal period.  38 U.S.C.A. § 5107(b).

With regard to the left ear, while the Veteran's service treatment records show diminished hearing in 1977 and hearing loss in 1980, the July 2010 VA examiner noted that the 1974 and 1980 results were consistent with a conductive problem of some type and not representative of a typical noise induced hearing loss.  Also, the Veteran's hearing was much better in 2010 than 1980.  Therefore, the examiner opined that the Veteran's present hearing loss was not related to his noise exposure during military service.  

Overall, the Board finds that the July 2010 VA examiner opinion competently establishes that the Veteran's current left ear hearing loss disability was not incurred in service, and does not result from an event during active service.  While the Veteran sincerely believes that his current left ear hearing loss is related to active service, the Board finds that his lay opinion greatly is greatly outweighed by the opinion of the July 2010 VA examiner, who has greater training and expertise than the Veteran in evaluating the nature and etiology of hearing loss disability.  Furthermore, the Veteran has alleged the onset of hearing loss to be in 1996, several years after service.  To the extent he alleges the onset of left ear hearing loss in service, the Board again finds that the opinion of the July 2010 VA examiner in combination with the objective audiometric testing in service and after service greatly outweigh the Veteran's perceptions of decreased hearing acuity.

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


          D.  ETOH

Service treatment records show that the Veteran was placed on ethanol detoxication in April 1980 and was hospitalized for "acute alcohol intoxication" in May 1980.  The May 1980 hospitalization records noted that the Veteran's hospitalization was not in the line of duty and due to his own misconduct.  A June 1980 record shows a history of family alcoholism with a diagnosis of "alcohol dependence syndrome, habitual, continuous, drinking, detoxified.   

VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See also VAOPGPREC 2-97.

A veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse. The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Veteran submitted the current claim for service connection for ETOH in March 2010.  In his March 2011 VA Form 9 the Veteran reported that he had not used alcohol since January 2000.  Also, during the April 2013 Board hearing the Veteran reported that he no longer used alcohol.    
    
Here, review of the evidence of record indicates that, while the Veteran was previously treated for ETOH, he has not consumed alcohol during the pendency of this claim.  As such there is no evidence of current ETOH.

The Board observes that the Veteran has reported a significant history of ETOH.  As a layperson, the Veteran is competent, as a layperson, to report that about which he has personal knowledge-to include his own symptoms. See, e.g., Layno, 6 Vet. App. 465 at 470; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, none of the medical evidence of record reflects a diagnosis of current ETOH and the Veteran has not presented or identified any such evidence. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran; however, such evidence provides no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a  matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran contends that he has not consumed alcohol during the appeal period the lay assertions in this regard are against the claim.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for ETOH must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met with regard to this claim. 

Furthermore, the Board finds that VA is not required to obtain any further medical examination and/or opinion as to whether the Veteran has current ETOH.  As discussed above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(a); 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)..  While the Veteran has not been afforded a VA examination specific to his claimed ETOH, under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence and etiology of the Veteran's claimed ETOH.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

For all the foregoing reasons, the Board finds that the claim for service connection for ETOH must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal pertaining to the issues of entitlement to service connection for a prostate condition is dismissed.

Service connection for peptic ulcer disease is granted.

Service connection for an acquired psychiatric disorder is granted.

Service connection for bilateral hearing loss is denied.  

Service connection for ETOH is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
	
The Veteran contends that his hypertension is secondary to and/or aggravated by a service-connected disability.  A review of the claims file shows that the Veteran was first treated for hypertension in August 2006.  During the April 2013 Board hearing the Veteran testified that he believed that his hypertension was secondary to his ulcers which are now service connected.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran has not yet been afforded a VA examination with regard to the hypertension issue.  On remand, a medical opinion should be obtained to determine whether the Veteran's hypertension is directly related to his military service to include as secondary to or aggravated by his now service-connected peptic ulcer disease and/or acquired psychiatric disorder.  See McLendon, 20 Vet. App. at 83.

Additionally, the Veteran has not been provided with VCAA notice pertaining to the secondary service connection aspect of his claim for service connection for hypertension.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Also it appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment from May 1991 through January 2013 but there are no treatment records dated after January 2013.  Hence, the RO should obtain any outstanding VA treatment records since January 2013.  

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his hypertension.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed hypertension since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to a service-connected disability.

3. The RO should obtain all outstanding VA treatment records dated from January 2013 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file. 

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his hypertension.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:

(A) Does the Veteran have a current diagnosis of hypertension?

(B) If so, is it is at least as likely as not that the Veteran's hypertension is related to his military service?

(C) Is it at least as likely as not that the Veteran's hypertension is caused OR aggravated by the Veteran's now service-connected peptic ulcer disease and/or acquired psychiatric disorder?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


